Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a final office action is a response to communications received on
09/14/21. Claims 1-18 are pending in this application and will be addressed below.

Response to Arguments
3. 	Applicant’s arguments filed 09/14/21 have been fully considered but they are not persuasive as explained in the new rejection necessitated by the amendment below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krautkremer et al. (U.S. Publication No. 20160242940) in view of Zarembo et al. (U.S. Publication No. 20120245663). 
Regarding Claim 1, Krautkremer discloses a stent (Figure 1 #10), comprising: an expandable scaffold (Paragraph [0016]) having a first end region (Figure 1 #20), a second end region (Figure 1 #14) and an outer surface (Figure 1 #16);
a first fixation member (Figure 3 #52) coupled to the expandable scaffold; and

Zarembo teaches an implantable medical device wherein the biodegradable material is designed to degrade from a first configuration in which the biodegradable material shields the first fixation member from a target tissue site to a second configuration in which the biodegradable material is degraded while the scaffold and the first fixation member remain intact, such that the first fixation member is engaged with the target tissue site (Figure 4B adhesive covering 50 is covered by biodegradable protective surface 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krautkremer in view of Zarembo to have the biodegradable material is designed to degrade from a first configuration in which the biodegradable material shields the first fixation member from a target tissue site to a second configuration in which the biodegradable material is degraded while the scaffold and the first fixation member remain intact, such that the first fixation member is engaged with the target tissue site in order to prevents adherence to body tissue prior to implantation and/or during implantation while the lead is still being positioned (Paragraph [0052] lines 3-5). 
Regarding Claim 2, Krautkremer discloses, wherein the first fixation member (Figure 3 #52) includes a first projection having a first end (See figure below), wherein the first projection is designed to pierce the target tissue site in the second configuration (Paragraph [0007]).
 
    PNG
    media_image1.png
    656
    376
    media_image1.png
    Greyscale

Regarding Claim 3, Krautkremer discloses, wherein the biodegradable material covers the first end (See figure above) of the first projection in the first configuration (Paragraph [0075] lines 1-4).
Regarding Claim 4, Krautkremer discloses, wherein the biodegradable material encapsulates (Figure 4; fixation is in a retracted configuration) the first end (See figure above) of the projection in the first configuration.
Regarding Claim 5, Krautkremer discloses, further comprising a second fixation member (See figure below) having a second end but does not disclose wherein the biodegradable material shields the second fixation member from a target tissue site in the first configuration and wherein the second projection is designed to engage the target tissue site in the second configuration.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krautkremer in view of Zarembo to have the biodegradable material shield the second fixation member from a target tissue site in the first configuration and wherein the second projection is designed to engage the target tissue site in the second configuration in order to prevents adherence to body tissue prior to implantation and/or during implantation while the lead is still being positioned (Paragraph [0052] lines 3-5). 

    PNG
    media_image1.png
    656
    376
    media_image1.png
    Greyscale

Regarding Claim 6, Krautkremer discloses, wherein the biodegradable material covers both the first end of the first projection and the second end of the second projection in the first configuration (both fixation locations are covered with biodegradable material  (Paragraph [0075] lines 1-4).
Regarding Claim 7, Krautkremer discloses, wherein the expandable scaffold includes a plurality of braided filaments (paragraph [0024], and wherein the first fixation member and the second fixation member are interwoven with the plurality of braided filaments (Paragraph [0029] lines 2-4).
Regarding Claim 8, Krautkremer discloses, wherein the first end of the first projection is positioned adjacent to the second end of the second projection (See figure below).

    PNG
    media_image1.png
    656
    376
    media_image1.png
    Greyscale

Regarding Claim 9, Krautkremer discloses, wherein the first projection and the second projection are designed to extend radially away from the outer surface of the expandable scaffold in the second configuration (see figure above).
Regarding Claim 10, Krautkremer discloses, wherein the first fixation member includes a polymer (Paragraph [0074]).
Regarding Claim 13, Krautkremer discloses, wherein the biodegradable material is designed to engage the tissue target region prior to degradation of the biodegradable material (Paragraph [0068] lines 11-20).
Regarding Claim 14, Krautkremer does not disclose wherein the biodegradable material is designed to degrade from the first configuration to the second configuration after engaging the target tissue site. 
Zarembo teaches wherein the biodegradable material is designed to degrade from the first configuration to the second configuration after engaging the target tissue site (Figure 4B adhesive covering 50 is covered by biodegradable protective surface 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krautkremer in view of Zarembo to have t wherein the biodegradable material is designed to degrade from the first configuration to the second configuration after engaging the target tissue site in order to prevents adherence to body tissue prior to implantation and/or during implantation while the lead is still being positioned (Paragraph [0052] lines 3-5). 
Regarding Claim 15, Krautkremer discloses a stent (Figure 1 #10), comprising: an expandable scaffold (Paragraph [0016]) having a first end region (Figure 1 #20), a second end region (Figure 1 #14) and an outer surface (Figure 1 #16); a plurality of tissue engagement members coupled to the expandable scaffold (Figure 3 #52); and a biodegradable material disposed along each of the plurality of tissue engagement members (Paragraph [0075] lines 1-4); but does not disclose wherein the biodegradable material is designed to dissolve from a first configuration in which the biodegradable material shields each of the plurality of fixation members from a target tissue site to a second configuration in which the biodegradable material is degraded while the scaffold 
Zarembo teaches an implantable medical device wherein the biodegradable material is designed to degrade from a first configuration in which the biodegradable material shields the first fixation member from a target tissue site to a second configuration in which the biodegradable material is degraded while the scaffold and the first fixation member remain intact, such that the first fixation member is engaged with the target tissue site (Figure 4B adhesive covering 50 is covered by biodegradable protective surface 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krautkremer in view of Zarembo to have the biodegradable material is designed to degrade from a first configuration in which the biodegradable material shields the first fixation member from a target tissue site to a second configuration in which the biodegradable material is degraded while the scaffold and the first fixation member remain intact, such that the first fixation member is engaged with the target tissue site in order to prevents adherence to body tissue prior to implantation and/or during implantation while the lead is still being positioned (Paragraph [0052] lines 3-5). 
Regarding Claim 16, Krautkremer discloses, wherein each of the plurality of tissue engagement members includes a tissue engagement prong, wherein each tissue engagement prong is designed to anchor each tissue engagement member into the target tissue site [Paragraph [0072]).
Regarding Claim 17, Krautkremer discloses, wherein at least one of the plurality of tissue engagement members includes a polymer (Paragraph [0074]).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krautkremer et al. (U.S. Publication No. 20160242940) in view of Schlachter (U.S. Publication No. 20180028317). 
Regarding Claim 11, Krautkremer discloses, wherein the biodegradable material but does not disclose that it degrades via contact with an enzyme.
Schlachter teaches in analogus art that biodegradable materials degrade via contact with an enzyme (Paragraph [0027]). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krautkremer in view of Schlachter to have the biodegradable material degrade via contact with an enzyme since this is similar mechanisms in the human body (Paragraph [0027]).
Regarding Claim 18, Krautkremer discloses, wherein the biodegradable material but does not disclose that it degrades via contact with an enzyme.

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krautkremer in view of Schlachter to have the biodegradable material degrade via contact with an enzyme since this is similar mechanisms in the human body (Paragraph [0027]).
8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krautkremer et al. (U.S. Publication No. 20160242940) in view of DiMauro et al. (U.S. Publication No. 20040230309). 
Regarding Claim 12, Krautkremer discloses, wherein the biodegradable material is disposed along the first fixation member at a first tissue engagement region but does not disclose wherein the biodegradable material is a biodegradable film.
DiMauro teaches in analogus art that the biodegradable material is a biodegradable film (Paragraph [0234] lines 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krautkremer in view of DiMauro to have biodegradable film as the biodegradable material since it has cell adhering properties (Paragraph [0234] lines 8-10). 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                                                                                                                                                                                                                          

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774